805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Neal WILSON;  Pam Baerwalde, Defendants-Appellees.
No. 86-1619.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This appeal from an order of reference to the Magistrate has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Upon review of the file, it appears that no appealable order has been entered in the district court.  No order has been entered which ended the litigation on the merits.  Catlin v. United States, 324 U.S. 229 (1945).  Also, no order has been entered which fits into the collateral order exception.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corporation, 337 U.S. 541 (1949).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.